          Case 1:19-cv-01237-NONE-SAB Document 16 Filed 05/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   NICK ADAMS,                                           Case No. 1:19-cv-01237-NONE-SAB

12                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME
13           v.
                                                           (ECF No. 15)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          On May 19, 2020, a stipulation was filed to extend the time for Defendant to file an

18 opposition brief in this action. (ECF No. 15.) The Court finds good cause to grant the requested

19 extension of time.
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21          1.      Defendant’s opposition shall be filed on or before June 29, 2020; and

22          2.      Plaintiff’s reply, if any, shall be filed on or before July 14, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:        May 19, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
